Case 1:21-cv-23090-JEM Document 1 Entered on FLSD Docket 08/26/2021 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

 JEFFREY COHEN,                                      Case No.

        Plaintiff,

 v.

 CAVALRY PORTFOLIO SERVICES,
 LLC.

       Defendant.
 __________________________________/

                                    NOTICE OF REMOVAL

        Defendant, Cavalry Portfolio Services, LLC (“Cavalry”), by and through its undersigned

 counsel, submits this Notice of Removal pursuant to 28 U.S.C. § 1331, 1441(a) and 1446. As

 grounds for this removal, Cavalry represents as follows:

        1.      On July 9, 2021, Plaintiff, Jeffrey Cohen (“Plaintiff”) filed a civil action

 complaint against Cavalry in the County Court of the Eleventh Judicial Circuit in and for Miami-

 Dade County, Florida bearing case number 2021-020645-CC-05 and styled as Jeffrey Cohen v.

 Cavalry Portfolio Services, LLC (the “State Court Action”).

        2.      A true copy of the State Court Action Docket Report is attached hereto as Exhibit

 A. A true copy of the Complaint is attached hereto as Exhibit B.

        3.      Cavalry was served with the Complaint on or about August 11, 2021.

        4.      As such, this notice is timely filed with this Court pursuant to 28 U.S.C. §

 1446(b).

        5.      The Complaint seeks, inter alia, damages for injuries allegedly arising from

 violations of the federal Fair Debt Collection Practices Act (hereinafter referred to as the



                                            Page 1 of 3
Case 1:21-cv-23090-JEM Document 1 Entered on FLSD Docket 08/26/2021 Page 2 of 3




 “FDCPA”) 15 U.S.C. § 1692 et seq. and the Florida Consumer Collection Practices Act, Fla.

 Stat. § 559.55, et seq. (“FCCPA”). See Exhibit B.

        6.      The District Courts of the United States have original jurisdiction over the above-

 entitled action pursuant to 28 U.S.C. § 1331, as it involves a federal question with regards to the

 alleged violations of the FDCPA, 15 U.S.C. § 1692 et seq.

        7.      Pursuant to 28 U.S.C. § 1441(a), any such civil action brought in a State court

 may be removed, but only to the district court of the United States for the district and division

 embracing the place where such action is pending.

        8.      As required by 28 U.S.C. § 1446(d), Cavalry is providing written notice of the

 removal of this action to Plaintiff and to the court in the State Court Action contemporaneously

 with filing this Removal.

        9.      Pursuant to 28 U.S.C. § 1446(a), attached as Exhibit B is an accurate copy of the

 State Court Action Complaint and attached as Exhibit C are all remaining state court documents

 filed in the State Court Action as of the filing of this Removal.

        10.     Therefore, Cavalry by this notice seeks removal to the United States District

 Court for the Southern District of Florida, which embraces the location of the pending

 Complaint.

        11.     Furthermore, this Court will have pendent jurisdiction over any other state claims

 asserted or that may be asserted by the Plaintiff.

        WHEREFORE, Defendant, Cavalry Portfolio Services, LLC requests that the State Court

 Action be removed from state court to this Court, and that this Court assume jurisdiction over the

 action and determine it on the merits.




                                             Page 2 of 3
Case 1:21-cv-23090-JEM Document 1 Entered on FLSD Docket 08/26/2021 Page 3 of 3




 Dated: August 26, 2021,                   Respectfully submitted,

                                           CAVALRY PORTFOLIO SERVICES,
                                           LLC,

                                    By:    /s/ Christopher P. Hahn_
                                           Christopher P. Hahn, Esq.
                                           MAURICE WUTSCHER LLP
                                           Florida Bar No. 87577
                                           2255 Glades Road, Suite 324A
                                           Boca Raton, FL 33431
                                           Direct: (772) 237-3410
                                           Fax: (866) 581-9302
                                           chahn@MauriceWutscher.com
                                           litigation@MauriceWutscher.com



                                    Certificate of Service

         The undersigned hereby certifies that on this 26th day of August, 2021, a true and
 correct copy of the foregoing document and any related exhibits was served via CM/ECF on all
 interested parties.


                                                   /s/ Christopher P. Hahn




                                          Page 3 of 3
